Citation Nr: 1616922	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-35 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder, to include hallux rigidus, status post-operative.

2. Entitlement to service connection for a bladder disorder, to include stress urine incontinence, status post-operative, including as due to service-connected obstructive sleep apnea (OSA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1997. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama which-in pertinent part, denied the benefits sought on appeal.

In February 2016, the Veteran appeared at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file. At the hearing, the Veteran requested leave to submit additional medical evidence related to her claim, and she waived initial RO review and consideration of the evidence.  Thus, the Board may consider the evidence without the necessity for a remand.  See Disabled American Veterans, et al v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2015).

In April 2014, the Board remanded the case to the RO so that the above noted hearing could be scheduled.

The Veteran has Virtual and VBMS VA paperless claims files, which are highly secured electronic repositories that are used to store and review documents involved in the claims process.  The Board has reviewed the contents of both files while reviewing this appeal.

The issue of entitlement to service connection for a bladder disorder, to include stress urine incontinence, status post-operative is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether a bilateral foot disorder, to include hallux rigidus, had onset in active service and is causally connected thereto. 


CONCLUSION OF LAW

The requirements for entitlement to service connection for bilateral foot disorder, to include hallux rigidus, have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the Board's decision below is favorable to the Veteran, discussion of VA's compliance with the VCAA notice and assistance requirements would serve no useful purpose. See 38 C.F.R. § 3.159(b), (c).

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record. Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

The Board is charged with the duty to assess the credibility and weight given to evidence. Wensch v. Principi, 15 Vet. App. 362, 367 (2001). As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing. See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

Service treatment records (STR) are negative for any entries related to complaints, findings, or treatment for a foot disorder. On her May 1997 Report of Medical History for her physical examination for retirement, the Veteran denied any history of foot problems. The May 1997 Report of Medical Examination For Retirement reflects that the Veteran's feet and lower extremities were assessed as normal, as was the skin for her feet. (10/26/2015 VBMS entry-STR #3 pgs 6-12).

At the hearing, however, the Veteran testified that she noticed pea-size black colorations on her toes during active service and, later, black lines up her legs. They later grew into knots after her active service and were initially diagnosed as bunions; but later her private treating orthopedist, Dr. K, Dr. K diagnosed the disorder as hallux rigidus. (02/09/2016 VBMS entry, Hearing Testimony pgs 15-16).

Private records dated in December 2007 confirm the Veteran's reported history, in that she was initially seen in February 2003 for bumps on the bottom of the right foot which a Dr. C diagnosed as bunions on both feet in October 2005. The clinic first referred her to a podiatrist, then to an orthopedist. She was last seen in December 2006 when she was referred for surgery. (12/13/2007 VBMS entry-Third Party Correspondence; 01/31/2008 Medical Treatment Non-Government Facility pge 12).
A July 2008 letter of Dr. K noted that he had recently seen the Veteran for a post-operative follow-up. He noted that the Veteran's feet had become symptomatic only recently, but that hallux rigidus was an entity that could have onset some 15 to 20 years prior to becoming symptomatic. He then noted the Veteran's reports of having nodules on the tops of her toes prior to leaving active service. (07/10/2008 VBMS entry-Third Party Correspondence pg 1).

In a July 2013 report, Dr. K provided a more detailed assessment of the Veteran's post-operative bilateral foot disorder. He noted that the Veteran had progressive hallux rigidus with arthrosis of her great toes bilaterally, which is a chronic type condition that progresses over time, and could take anywhere from 15 to 20 years for it to show up before it becomes increasing symptomatic. Dr. K then certified that he had reviewed the Veteran's STR, wherein he noted her treatment for shin splints in January and March 1995. He then noted the Veteran's report of on-and-off foot problems over the years and the pea-sized, painless black marks she noticed on her toes during service but did not become painful or larger until 2001. 

Dr. K observed that there is no single cause for hallux rigidus; it might develop from overuse of a joint due to activity military personnel might be involved in for physical fitness; or, it could be related to family history. Dr. K noted the Veteran's reported history of having been a runner for the majority of her military career, and that she had no known family history of the disease. In light of all of those factors, he opined that it was more likely than not that the Veteran was not aware of her foot disorder during her military service. He noted that during the surgery, which he performed, significant cartilage degeneration was observed. Greater than 50 percent of the Veteran's joint space had degenerated. In light of the history of the nature of the Veteran's active service, he opined that her cartilage had been degenerating over the years. Hence, he opined further that it was more likely than not that the Veteran's bilateral foot disability had its onset during active service. (08/05/2013 VBMS entry-Third Pary Correspondence pgs 1, 3).

The Veteran is fully competent to report the history of her disability and its symptoms. 38 C.F.R. § 3.159(a)(2). Further, a physician may rely on a patient's reported history when rendering a diagnosis and opining on etiology. See Jandreau, 492 F. 3d at 1377; see also Coburn v. Nicholson, 19 Vet. App. 427, 432-33 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005). The Board discerns no basis on which to doubt the Veteran's credibility. Further, Dr. K provided a full explanation and rationale for his opinion. See Nieves v. Rodriguez, 22 Vet. App. 295 (2008). Thus, the Board finds his opinion highly probative.

In light of the above, the Board finds that the evidence is in the Veteran's favor and allows the claim. 38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for a bilateral foot disorder, to include hallux rigidus, status post-operative, is granted.


REMAND

An opinion is of record finding against a relationship between the Veteran's bladder symptoms and her total hysterectomy, performed several years after service.  However, no opinion is of record as to the question of whether her residuals are related to in-service complaints. She also asserted at the hearing that her bladder symptoms were due to her service-connected OSA. Hearing Testimony at 3, 14. Such opinions should be sought.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to the examiner who conducted the December 2007 GU examination. Ask the examiner to review the claims file and her notes and report of the December 2007 examination, and opine if there is at least a 50-percent probability that the Veteran's bladder disorder, to include stress urine incontinence, had its onset during her active service, or is otherwise causally connected to her active service.

Inform the examiner that the Veteran's lay reports of the history of her disorder must be considered in arriving at an opinion. Other factors to be considered include the Veteran's noted history of increased urine frequency on her May 1997 Report of Medical History.

If the answer to the above question is negative, then is there is at least a 50-percent probability that the Veteran's bladder disorder, to include stress urine incontinence, is due to her service-connected OSA? If not, is there is at least a 50-percent probability that the Veteran's service-connected OSA has aggravated-that is, chronically worsened the bladder disorder beyond its natural progression?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner must provide a full explanation and rationale for any opinion rendered. In the event the examiner advises that the requested opinion cannot be rendered, an explanation for why not must be provided, to include what additional information is needed in order to provide the requested opinion.

In the event the examiner who conducted the December 2007 GU examination is no longer available, refer the claims file to an equally qualified examiner.

Should either the examiner or substitute examiner advise the requested opinions cannot be rendered without an examination of the Veteran, the AOJ will arrange the examination.  The claims file must be provided for review by the examiner as part of the examination.
 
2. After completion of all of the above, the AOJ shall re-adjudicate the claim on appeal de novo.  If the decision remains in any way adverse to the Veteran, she and her representative should be provided with a Supplemental statement of the case (SSOC). Then, if all is in order, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


